Case 2:18-cv-02880-NIQA Document 143 Filed 04/16/21 Page 1of5

United States District Court for the Eastern District of Pennsylvania

Kathryn Gay, 071 PR tb PF 03

Plaintiff
SNC-EDPA

V. Case No.: 2:18-cv-02880
Children's Hospital of Philadelphia (CHOP), et al.

Defendants

PLAINTIFF’S TRIAL MEMORANDUM

Kathryn Gay, Plaintiff, hereby provides her Trial Memorandum. Pursuant to the Final
Pretrial Order in this case, Plaintiff is providing the Court with a trial memorandum

summarizing the facts and legal issues involved in the case.

On June 14, 2018, Plaintiff sent, via certified USPS mail, her initial complaint in the
present action under 24 U.S.C. §1983 alleging “that her constitutional rights were violated
when the Defendants institutionalized her minor child (now deceased) daughter (‘K’) from
June 14, 2016, through July 1, 2016, without parental consent for non-medical reasons.”
ECF 21, footnote 2. Plaintiff’s post traumatic stress syndrome disease became severe after
she received her child’s grossly deficient Children’s Hospital of Philadelphia, CHOP,
medical records on March 12, 2018, when the egregious extent of Defendants’ actions
became apparent. The realization that the experts Plaintiff sought for help did not believe
and summarily dismissed her words and those of her daughter took a devastating

psychological toll.
Case 2:18-cv-02880-NIQA Document 143 Filed 04/16/21 Page 2 of 5

On June 13, 2016, K was medically cleared by her primary care provider to start the
intake process for the Renfrew Center of Southern New Jersey’s intensive eating disorder
program (Renfrew) the following day. Plaintiff took K to CHOP the evening of June 14,
2016, to obtain a missing phosphorus blood test and confirm cardiovascular stability for
completing the intake process at Renfrew. K appeared medically stable for outpatient
treatment on presentation to CHOP. Plaintiff asked for the test results and leave to resume
the intake process at Renfrew the following morning. Around midnight, Plaintiff was
informed of, and agreed to, an Adolescent Medicine consultation recommendation to
monitor K’s heart rate while she slept that night. Plaintiff was never told that K was being
transferred to the intensive care unit (ICU) nor given copies of any requested CHOP

documents.

Plaintiff was told that a letter containing a printed history of K’s eating disorder
prepared for Renfrew would be given to the CHOP social worker on duty the night of June
14-15, 2016. Each of the ICU Adolescent Medicine doctors, Defendants Eleni Lantzouni,
Jennifer Louis- Jacques, Michele Zucker, Leela Jackson and Katie Hoeveler, read the letter
prepared for Renfrew. They were also aware that K had disclosed to multiple staff that she
did not feel safe in the presence of her father. During the seventeen days of K’s ICU
confinement, Plaintiff was only given access to a single CHOP social worker, who was
antagonistic toward Plaintiff, or indifferent at best. The ICU Adolescent Medicine doctors
and Alan R. Cohen were all aware of Plaintiff’s difficulty with this social worker and

Plaintiff’s exasperation at not being given access to K’s records, or information about her

2o0f4
Case 2:18-cv-02880-NIQA Document 143 Filed 04/16/21 Page 3 of 5

daughter’s medical management, beyond being told that Plaintiff was not at liberty to

remove her child from the hospital to pursue treatment at Renfrew.

During the first few days in ICU, Plaintiff was told that K was being held to monitor
her medical stability. Although Plaintiff was never permitted access to K’s records, she
observed staff worried about her child’s weight loss after admission when the hospital
restricted her caloric intake from what K ate at home. Following the second, and last, “team
meeting” on June 20, 2016, Plaintiff was told that CHOP would not release K because
although the child was medically stable, the “home situation” was not. Therefore, it can be
reasonably inferred that CHOP and individual doctors placed K into protective custody,
becoming actors of the state under Pennsylvania law. In the process, Defendants violated
Plaintiff’s constitutional rights by illegally seizing K and disallowing Plaintiff’s
fundamental liberty interest in the care, custody, and management of her child. After K’s
discharge from CHOP, Plaintiff learn that Mortimer Poncz had initiated child protection

proceedings against her shortly before the hospitalization.

Despite multiple requests for her daughter’s inpatient medical records, Plaintiff did
not receive them until May 12, 2019, in response to the matter currently before the Court.
Physician notes for each of the additional seventeen days K was retained at CHOP state that
there was a child protection case against Plaintiff. Throughout the discovery process,
Defendants have been duplicitous by obfuscating responses to Plaintiff’s discovery requests,
and by their “inability” to find documents pertaining to K’s medical clearance and child

safety. Plaintiff’s claims about the involvement of Pennsylvania child protective services

3 of 4
Case 2:18-cv-02880-NIQA Document 143 Filed 04/16/21 Page 4 of 5

and her daughter’s medical clearance are evidenced by objective third parties and CHOP’s
own records. In contrast, the opposition's only non-litigant evidence is that of K’s father, a
former CHOP employee and child abuse suspect known to have fabricated medical records.

Plaintiff’s greatest weakness in this case is that she lacks legal representation.

CHOP et al’s defenses:

Defendants maintain that they are not state actors, alleging that the hospitalization
was medically necessary at all times. Additional affirmative defenses include asserting that
Plaintiff’s claims are barred by the “applicable statutes of limitations and/or the doctrine of

laches” and “the doctrines of in pari delicto and/or unclean hands.”

Respectfully submitted,

—— °

Kathryn Gay

1830 Manning Street
Unit 3
Philadelphia, PA 19103

Pro se DATE: April 16, 2021

4 of 4
Case 2:18-cv-02880-NIQA Document 143 Filed 04/16/21 Page 5 of 5

Certificate of Service

I, Kathryn Gay, hereby certify that on April 16, 2021, a copy of the forgoing

PLAINTIFF'S TRIAL MEMORANDUM was filed at the United States District Court for the

Eastern District of Pennsylvania, and a copy of same was served by hand delivery to the office

of:

Dated: April 16, 2016

Patrick M. Harrington
DILWORTH PAXSON LLP
1500 Market Street, Suite 3500E
Philadelphia, PA 19102-2101
Attorneys for Children’s Hospital of Philadelphia

7 4

toa.
JOE

Kathryn Gay
1830 Manning Street, Unit 3

Philadelphia, PA 19103
Pro se
